Citation Nr: 1531230	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  12-20 924A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for a right knee disability.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for slow motorism.

3.  Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for a cardiac disability.

4.  Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for an acquired psychiatric disorder.

5.  Whether new and material evidence has been submitted that is sufficient to reopen a claim for non-service-connected pension.

6.  Whether new and material evidence has been submitted to reopen a claim for service connection for pes planus.

7.  Entitlement to service connection for pes planus.

8.  Entitlement to nonservice-connected pension.

9.  Entitlement to service connection for a back disability.

10.  Entitlement to service connection for hand flinching.  

11.  Entitlement to an initial disability rating in excess of 10 percent for a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served a period of active duty for training (ACDUTRA) from June 1970 to October 1970, with additional periods of inactive duty for training (INACDUTRA) in the Kansas Army National Guard.   

These matters are before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and December 2007, June 2009, November 2009, and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.   The Wichita RO currently has jurisdiction.  

In certifying the appeal to the Board, the RO characterized all of the issues on appeal as originating from a March 2011 rating decision.  However, review of the evidence reflects that there are earlier nonfinal decisions which affect some of the issues.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contained new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362 (2011).  Submission of additional evidence does not extend the period for initiation of an appeal by submission of a notice of disagreement.  38 C.F.R. § 20.304.  However, under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The claim for service connection for a left knee disability was granted by a December 2007 rating decision.  In October 2008, the Veteran submitted a statement indicating that the symptoms associated with his left knee disability had worsened.  The statement is new and material evidence received prior to the expiration of the appeal period, which renders the December 2007 rating decision nonfinal.  Id.  

A June 2009 rating decision awarded a 10 percent disability evaluation for the Veteran's left knee disability, effective October 16, 2008.  In February 2010, the Veteran submitted a statement indicating that his knee disability had increased in severity; thus, the June 2009 rating decision is also not final.  Id.  The claim was denied again in March 2010.  Less than a year later, the March 2011 decision was issued, from which the Veteran noted a timely appeal.  As a result, the earliest nonfinal decision is the December 2007 decision awarding service connection for a left knee disability.  Id.  As such, the issue has been recharacterized as a claim for a higher initial rating for the service-connected left knee disability.  

Claims for service connection for a right knee disability, pes planus, and a cardiac disability were denied in a March 2006 rating decision.  The Veteran did not file a timely appeal or submit new and material evidence within a year of that decision; thus, it is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

The Veteran filed claims to reopen these claims in December 2008; the claims to reopen were denied in a June 2009 rating decision.  A statement received in February 2010, less than a year after the rating decision was mailed to the Veteran, contains competent lay statements as to the in-service onset of these diseases.  As this evidence is new and material, the finality of the June 2009 decision is tolled.  38 C.F.R. § 3.156(b).

The claims to reopen service connection for a right knee disability, pes planus and a cardiac disability were denied again in March 2010.  Less than a year later, the March 2011 decision was issued, from which the Veteran noted a timely appeal.  As a result, the Board finds that the earliest nonfinal decision is the June 2009 decision denying the Veteran's claims to reopen.  These claims have therefore been pending since December 2008. 

The claim for service connection for a back disability was certified to the Board as a claim to reopen.  The Veteran filed an original claim for service connection for a back disability in December 2008, which was denied by a June 2009 rating decision, in part because the Veteran did not have a current diagnosis of a back disability.  After the submission of additional evidence, the denial was confirmed in a November 2009 rating decision.  A December 2009 VA treatment record, which is constructively of record as of the date it was generated, indicates that the Veteran had had back pain for many years.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA records are deemed to be constructively in the possession of VA adjudicators).  The VA treatment record is new and material evidence as to the existence of a current back disability; thus, the finality of the November 2009 rating decision is tolled.  38 C.F.R. § 3.156(b).  The claim was denied again in March 2010.  Less than a year later, the March 2011 decision was issued, from which the Veteran noted a timely appeal.  The earliest nonfinal decision is the June 2009 rating decision which originally denied entitlement to service connection.  The claim has therefore been recharacterized as an original claim for service connection for a back disability, as shown on the title page.  

In March 2012 and July 2012, the Veteran communicated an intent to seek VA compensation for a dental disability and generalized arthritis.  These claims are referred to the agency of original jurisdiction (AOJ) for disposition.

In February 2013, the Veteran requested a hearing before a member of the Board; however, he withdrew his request for a hearing in an August 2014 letter.  

The claims to reopen service connection for a right knee disability, slow motorism, a cardiac disability, and an acquired psychiatric disorder; the claims for service connection for a back disability and pes planus; the claim for nonservice-connected pension; and the claim for a higher initial rating for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A December 2005 administrative decision denied entitlement to a nonservice-connected pension on the basis that the Veteran did not have the requisite wartime service to qualify for the benefit.  The Veteran did not appeal the decision and did not submit additional relevant evidence within the appeal period.

2.  Evidence received since December 2005 is new and relates to an unestablished fact necessary to substantiate the claim.

3.  A December 2007 rating decision confirmed a previous denial of service connection for pes planus on the basis that the disorder pre-existed the Veteran's service and was not aggravated by his service.  The Veteran did not appeal the decision and did not submit additional relevant evidence within the appeal period.

4.  Evidence received since December 2007 is new and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The December 2005 administrative decision, which denied the Veteran's claim for nonservice-connected pension, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  The criteria to reopen the claim for nonservice-connected pension are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

3.  The December 2007 RO decision, which confirmed the denial of the Veteran's claim of service connection for pes planus, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

4.  The criteria to reopen the claim of service connection for pes planus are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Nonservice-Connected Pension

Nonservice-connected pension is payable to veterans of a period or period of wars because of nonservice-connected disability or age.  38 U.S.C.A. §§ 1513(a), 1521(a); 38 C.F.R. § 3.3(a)(3).  

The threshold service requirements for nonservice-connected pension are as follows: if the veteran served for 90 days or more during a period of war; if the veteran served during a period of war and was discharged from service due to a service-connected disability; if the veteran served for a period of 90 consecutive days which began or ended during a period of war; or if the veteran served for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  See 38 U.S.C.A. § 1521(j) (West 2014).

The Veteran originally filed a claim for nonservice-connected pension benefits in January 2005.  By a December 2005 administrative decision, the RO denied the claim, determining that the Veteran did not have the requisite wartime service.  The decision also notified the Veteran of his appellate rights.  The Veteran did not file an appeal, and no new and material evidence was received within a year of the decision.  38 C.F.R. § 3.156(b).  As a result, the December 2005 administrative decision is final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 19.129, 19.192 (1985).  

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial pertinent to the claim now under consideration is the December 2005 administrative decision.  

In December 2007, service connection for a left knee disability was granted.  The Veteran's left knee disability was incurred during the Veteran's period of ACDUTRA from June 1970 to October 1970.  Although the Veteran was not on active duty at the time, the phrase "active military, naval, or air service" includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty.  38 U.S.C.A.             § 101(24); 38 C.F.R. § 3.6(a).  Thus, veteran status is conferred upon the Veteran for this period of time.  Id.  

The Veteran's period of ACDUTRA was greater than 90 days, and occurred in 1970, during the Vietnam War.  38 U.S.C.A. § 101(11); 38 C.F.R. § 3.2(f)(i).  Thus, it is qualifying wartime service.  See 38 U.S.C.A. § 1521(j).

This evidence is new because it was not previously before VA decision makers.  The evidence is also material because it establishes that the Veteran has the requisite wartime service to qualify for nonservice-connected pension.  Thus, it relates to an unestablished fact necessary to substantiate the claim for nonservice-connected pension, and it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of entitlement to nonservice-connected pension is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claim is addressed further in the remand section.

Pes Planus

The Veteran originally filed a claim for service connection for pes planus in January 2005.  By a March 2006 rating decision, the RO denied the claim, determining that the Veteran's pes planus pre-existed his service and was not aggravated by his service.  The Veteran was notified of the decision and of his appellate rights in a letter dated that same month.  The Veteran did not file an appeal, and no new and material evidence was received within a year of the decision.  As a result, the March 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

The Veteran filed a claim to reopen service connection for pes planus in June 2007, which was denied in a December 2007 rating decision.  The Veteran was notified of the decision and of his appellate rights in a letter dated that same month.  The Veteran did not file an appeal, and no new and material evidence was received within a year of the decision.  As a result, the December 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

The Veteran filed a claim to reopen service connection for pes planus in December 2008.  The claim was denied in a June 2009 rating decision.  In a February 2010 statement, received within a year of the June 2009 rating decision, the Veteran submitted a statement asserting that his pes planus was incurred during his period of ACDUTRA in 1970.  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial pertinent to the claim now under consideration is the June 2009 RO decision.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).  

The Veteran is competent to report the onset and frequency of observable symptoms such as foot pain and fallen arches.  Layno v. Brown, 6 Vet. App. 465 (1994).  The February 2010 lay statement is new because it was not previously before VA decision makers.  The evidence is also material because the statement suggests that the Veteran's pes planus did not exist prior to service, at least when the credibility of the evidence is presumed.  See Justus, 3 Vet. App. at 512-13.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claim of service connection for pes planus, and it raises a reasonable possibility of substantiating the claim, particularly when considering the low threshold for reopening a claim set forth in Shade.  Accordingly, the claim of entitlement to service connection for pes planus is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R.  § 3.156(a).  


ORDER

New and material evidence having been received, the claim for a nonservice-connected pension is reopened, and to this extent, the appeal is allowed.

New and material evidence having been received, the claim for service connection for pes planus is reopened, and to this extent, the appeal is allowed.


REMAND

The Veteran asserts that he has pes planus and a back disability that had their onset during his active service.  VA examinations of the Veteran's back and feet must be obtained.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The medical evidence of record does not reflect a diagnosis of, or treatment for, pes planus since the Veteran was discharged from ACDUTRA in October 1970.  However, in October 2010, the Veteran indicated that he had been treated for pes planus at St. Mary's Memorial Hospital in Sabetha, Kansas.  These records are relevant to the appeal and must be obtained.  38 C.F.R. § 3.159(c)(1).  

The Veteran has also identified Drs. Rider, Thompson, Megibow and Pittman as having treated him for an acquired psychiatric disorder.  The Veteran has also indicated that there are relevant records held by Valley Health Care Center.  Records from Valley Health Care Center and Drs. Thompson, Megibow and Pittman have not been obtained.  In December 2005, Dr. Rider has indicated that he did not treat the Veteran for any mental disorder subsequent to 2003; however, a request has not been made for any of Dr. Rider's records dated prior to 2003.  These outstanding records must be obtained.  Id.    

The Veteran asserts that he was treated at a VA medical facility in Aurora, Colorado in 1979 or 1980 for a psychiatric disorder.  These records must be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran served in the Kansas Army National Guard from February 1970 to August 1980.  The only service treatment records of record are dated February 1970 to September 1970.  A request for the Veteran's remaining service treatment records must be accomplished.  Id.

A claim for a permanent and total disability rating for nonservice-connected disability pension purposes is determined based on the total impairment caused by all non-service-connected disabilities not the result of the Veteran's willful misconduct.  See 38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. §§ 3.342(a); Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992) (stating that before a total and permanent disability rating can be awarded, an evaluation must be performed to determine the percentage of impairment caused by each disability).

The Veteran meets the basic service eligibility requirements for a nonservice-connected pension; additionally, he meets the definition of "permanently and totally disabled" for pension purposes, as he is a resident in a long-term care facility.  38 C.F.R. § 3.3(a).  However, a Veteran's income is an essential element in a claim for nonservice-connected pension benefits.  Vargas-Gonzalez v. West, 12 Vet. App. 321, 328.  Therefore, the issue of entitlement to nonservice-connected pension benefits must be remanded for additional development as to the Veteran's income.  

The most recent VA clinical notes of record are dated May 2013.  Updated VA treatment records must obtained.  Id.  

The Veteran must also be asked to clarify his "slow motorism" claim, as the basis of the claim and the relevant symptoms are unclear.  




Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran clarify his "slow motorism" claim by describing the symptoms of the claimed disability and its relationship to his service.

2.  Request the Veteran's written authorization to obtain all available records from Valley Health Care Center and Drs. Thompson, Pittman, and Megibow; records from Dr. Rider dated prior to 2003; and any other private doctor who has treated the Veteran for any of the disabilities that are the subject of the present appeal.  

Upon receipt of such, take appropriate action to contact the identified providers and obtain their records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

3.  Request that the Veteran submit relevant earnings information pertinent to his claim for nonservice-connected pension.

4.  Obtain VA treatment records from the VA medical facility in Aurora, Colorado, from 1979 to 1980.  A search of retired and non-digital records must be accomplished.  

5.  Obtain VA treatment records from the VA Medical Center in Topeka, Kansas, since May 2013.  

6.  Obtain a complete set of the Veteran's service treatment records from the Kansas National Guard.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

7.  Schedule the Veteran for a VA examination by an appropriate medical professional in connection with his claim for service connection for pes planus.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to state whether the Veteran has a diagnosis of pes planus or any other foot disorder, and, if so, provide an opinion as to whether it is at least as likely as not that the identified foot disorder is related to the pes planus observed during service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

8.  Schedule the Veteran for a VA examination by an appropriate medical professional in connection with his claim for service connection for a back disability.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran's back disability is related to any period of ACDUTRA or INACDUTRA, taking into account the Veteran's assertions of an in-service onset of back pain.  The examiner's attention is drawn to the December 2012 X-ray showing vertebral body compression at L2, L3 and T12, as well as degenerative changes, as well as the August 1970 service treatment record showing pain in both lower sides of the Veteran's back.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

9.  Then, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


